DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Priority
This application makes reference to or appears to claim subject matter disclosed in Applications No. 13/328,383, No. 11/821,776, No. 10/660,473, filed December 16, 2011, June 25, 2007 and September 12, 2003 respectively. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of SAITO (U.S. Publication No. 2005/0240778 A1) hereinafter “Saito” in view of the Prior Art of ANTAKI (U.S. Publication No. 2008/0093687 A1) hereinafter “Antaki”.
As to claim 1, Saito discloses a biometric card (smart card 20, shown in Figure 2 and described in Paragraphs 0008 and 0033-0034); comprising: a substrate (substrate 21, shown in Figure 2 and described in Paragraph 0033); a sensor (sensor 30, shown in Figure 2 and described in Paragraph 0034) embedded in said substrate (sensor module 28 are provided on a substrate 21 and the sensor module 28 includes a biometric sensor 30 [i.e. a sensor embedded in said substrate], shown in Figure 2 and described in Paragraphs 0033-0034); multiple antennas (antennas 22, 24, shown in Figure 2 and described in Paragraph 0033); and an electronic device (processor unit 32 [i.e. an electronic device], shown in Figure 2 and described in Paragraphs 0033-0034) configured with software for controlling communications (processor unit 32 [i.e. electronic device] may encrypt signals before their wirelessly transmission [i.e. electronic device configured with software for controlling communications], shown in Figure 2 and described in Paragraph 0034) and for processing input/output data (processor unit 32 [i.e. electronic device] also includes a volatile memory such as a random access memory (RAM) to perform authentication, execute instructions and/or process data [i.e. electronic device configured with software for processing input/output data], shown in Figure 2 and described in Paragraph 0034).
Further, in the background of the invention section of the disclosure Saito discloses that the “Smart cards, which are also referred to as integrated circuit (IC) cards, typically include a microprocessor and memory on their plastic body, and are capable of data processing required for the specific purpose of the cards. The conventional smart cards are typically "credit-card" sized, and ranging from simple memory-type smart cards storing user identification information to high-end smart cards with a sophisticated computational capacity. Typically, a card reader is used to read the stored information associated with the cardholder, such as a user name, account number, personal identification number (PIN), password, and the like.” (Paragraph 0002). 
 Saito does not expressly disclose credit card, antennas being on chip and nanofibers, said nanofibers further fused and/or etched with said substrate to provide at least one of communication medium, communication clarity, detection platform, detection selectivity, detection sensitivity.
Saito in a different embodiment discloses an antenna (antenna 64, shown in Figure 7 and described in Paragraphs 0050-0051) on chip (dual mode interface circuit 58 may be an ISO dual mode interface chip, shown in Figure 7 and described in Paragraphs 0050-0051).
Thus, given the system/device shown in Figure 2 of Saito and having the alternative embodiment as taught in Figure 7 of Saito, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the antenna on a chip disclosed by the alternative embodiment shown in Figure 7 of Saito into Figure 2 embodiment of Saito, in order to have a biometric card; comprising: a substrate; a sensor; multiple antennas on chip; and an electronic device, as it would be an obvious design alternative to for the obvious advantages of providing dual mode interface circuit stated by Saito (Paragraph 0051).
Saito as modified in the above paragraph above does not expressly disclose a credit card and nanofibers, said nanofibers further fused and/or etched with said substrate to provide at least one of communication medium, communication clarity, detection platform, detection selectivity, detection sensitivity.
Antaki discloses a system and method comprising: a sensor (Fingerprint sensor 100 [i.e. biometric sensor], shown in Figures 1-3) including nanofibers for incorporating into cell phones and credit card (described in Paragraphs 0017, 0021, 0039-0044), said base material or composite material 102 is impregnated with small electrically conductive particles (not shown). In other words, the conductive particles are at least partially embedded in an elastomeric layer. The conductive particles can be metal, core particles having a conductive coating, carbon nanotubes, carbon nanofibers, conductive fibers, or a combination thereof [i.e. nanofibers further fused ], described in Paragraph 0042) with a substrate (flexible substrate 110, shown in Figures 1-3 and described in Paragraph 0044) to provide at least one of communication medium (fingerprint sensors for incorporation into many day-to-day consumer items such as cell phones [i.e. communication medium], credit cards, purses, wallets, etc., described in Paragraphs 0017 and 0040), detection platform (fingerprint image capture operation [i.e. detection platform], described in Paragraphs 0017, 0021 and 0041), detection sensitivity (medium to high resolution pressure sensor [i.e. detection sensitivity] described in Paragraphs 0017, 0021, 0039 and 0041).
Thus, given the modified system/device of Saito and having the teaching of Antaki, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate a credit card that includes nano fibers biometric sensor disclosed by Antaki into the modified system/device of Saito, in order to have a biometric credit card; comprising: a substrate; a sensor embedded in said substrate; multiple antennas on chip; an electronic device configured with software for controlling communications and for processing input/output data; and nanofibers, said nanofibers further fused and/or etched with said substrate to provide at least one of communication medium, communication clarity, detection platform, detection selectivity, detection sensitivity, for the obvious advantages of providing Antaki (Paragraph 0041).
As to claim 2, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said sensor (sensor module 14) further configured with said substrate (substrate 12) to provide at least one of a biometric authentication sensing surface (described in Paragraph 0072); communication applications (described in Paragraph 0050); network applications (described in Paragraph 0073); and detection applications (described in Paragraph 0031); and further having the disclosure of Antaki that discloses the sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said sensor further configured with said substrate to provide at least one of a credit card processing platform; a biometric authentication sensing surface; communication applications; network applications; detection applications, for the same motivational reasons as stated above in claim 1.
As to claim 3, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said sensor further comprises at least one of pressure sensor (described in Paragraph 0038); wherein said sensor (sensor module 14) disposed with the substrate (substrate 12) to provide at least one of fingerprint authentication (described in Paragraphs 0031 and 0072); biometric input (described in Paragraphs 0038 and 0072); biometric data (described in Paragraph 0038); and a cell platform (described in Paragraph 0038); and further having the disclosure of Antaki that discloses the sensor (fingerprint sensor 100 [i.e. biometric sensor], shown in Figures 1-2) further comprises at least one of nano-sensor (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said sensor further comprises at least one of nano-sensor; pressure sensor, said sensor disposed with the substrate to provide at least one of fingerprint authentication; biometric input; biometric data; faster data transmission; remote credit card processing platform; online credit card processing platform; and a cell platform, for the same motivational reasons as stated above in claim 1.
As to claim 4, the combination of Saito and Antaki as set forth above in claim 1, and further having the disclosure of Saito that discloses antennas disposed on a substrate (antennas 22, 24 provided on substrate 21, shown in Figure 2 and described in Paragraph 0033), a biometric authentication sensing surface (sensor module 28 includes a biometric sensor 30, described in Paragraphs 0033-0034), and collect and transmit biometric data of a person (described in Paragraph 0038); and further Saito discloses an antenna (antenna 64, shown in Figure 7 and described in Paragraphs 0050-0051) on chip (dual mode interface circuit 58 may be an ISO dual mode interface chip, shown in Figure 7 and described in Paragraphs 0050-0051); furthermore having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said antennas are further disposed on said substrate and the biometric authentication sensing surface further configured to provide at least one of credit card activation platform; biometric credit card processing; collect and transmit biometric data of a person, for the same motivational reasons as stated above in claim 1.
As to claim 5, the combination of Saito and Antaki as set forth above in claim 1, and further having the disclosure of Saito that discloses the sensor further embedded in said substrate (sensor module 28 includes a biometric sensor 30, described in Paragraphs 0033-0034), in communication with the antenna for providing detection (described in Paragraphs 0033-0034 and 0038); and further Saito discloses communication and for network applications (described in Paragraph 0038); furthermore having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said sensor further embedded in said substrate, in communication with said antennas for providing detection; communication and for 
As to claim 6, the combination of Saito and Antaki as set forth above in claim 1, further having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042); furthermore having the disclosure of Antaki that discloses “The first set of conductors 104 and the second set of conductors 106 form an array or matrix of rows and columns on the top and bottom surfaces of the composite material 102. The geometric intersection of the x and y wires at each point (e.g., 108) allows an external device to measure the vertical resistance (in the z direction) of the composite material 102 at that particular pixel location. A scan of the whole array of resistive elements (each formed at the x and y intersection, at each pixel) provides a complete resistive image of the fingerprint. Typically, the sets of parallel electrical conductors (e.g., 104) can be printed or etched (or otherwise deposited) onto a flexible substrate (e.g., 110) such as a polyimide film.” (described in Paragraph 0044), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said nanofiber further fused/etched in said substrate to provide a sensing surface and to enable credit card communications, credit card detections, faster credit card data transmissions, credit card application analysis, credit card processing analysis, online 
As to claim 7, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said chip is further disposed with at least one of software application; software (described in Paragraph 0034).
As to claim 8, the combination of Saito and Antaki as set forth above in claim 1, further having Saito disclosing the using different audio frequency signals depending on authentication results (described in Paragraph 0045 and Claim 45), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said multiple antennas on chip further comprises multiple frequency antennas in communication with said electronic device, for the same motivational reason stated above in claim 1.
As to claim 9, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said electronic device (smart card 20) further comprises a processing system (processor unit 32) comprising at least one of devices for online applications, devices for mobile applications, computer apparatus; communication apparatus (described in Paragraphs 0033 and 0073); and network apparatus.
As to claim 10, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said electronic device further comprises a reader (described in Paragraph 0033), a passport (passport described in Paragraphs 0027 and 0075), an identification card (shown in Figure 189 and described in Paragraphs 0073-0075) configured for communication with said sensor to authenticate biometric data described in Paragraphs 0027, 0033-0034, 0049-0052 and 0073-0075); and further having the disclosure of Antaki that discloses the figure-print sensor can incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said electronic device further comprises a reader, a mobile application, a cell phone, a passport, an identification card, a mobile application software, configured for communication with said sensor to authenticate biometric data; and wherein said electronic device further enables at least one of analyze credit card information; provide credit card analysis data; associate credit card processing with at least a biometric data; associate online credit card processing with at least a biometric data; enable phone communication to authenticate credit card authorization; associate credit card to phone enabled biometric authentication; enable remote authorization for online credit card processing; authenticate biometric data, for the same motivational reason stated above in claim 1.
As to claim 11, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said multiple antennas (antenna 64 shown in Figure 7) on chip (chip 58 shown in Figure 7) further configured for communications with at least one of biometric card (smart card 20, shown in Figure 2); and further having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have Saito and Antaki, in order to have wherein said multiple antennas on chip further configured for communications with at least one of biometric card, credit card processing, credit card authorization, credit card analysis, electronic device; credit card processing network, digital media network,  and mobile application processors, for the same motivational reason stated above in claim 1.
As to claim 12, the combination of Saito and Antaki as set forth above in claim 2, further Saito discloses wherein said biometric authentication sensing surface further configured for at least one of biometric data collection; biometric encryption (described in Paragraphs 0041 and 0049); biometric encryption (described in Paragraph 0034); and further having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said biometric authentication sensing surface further configured for at least one of biometric data collection; biometric credit card activation means; biometric encryption, for the same motivational reason stated above in claim 1.
As to claim 13, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said sensor further embedded in said substrate for described in Paragraph 0040); and further having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said sensor further embedded in said substrate for enabling at least one of measuring biological characteristics; authenticating biometric credit card applications; digitizing biometric credit card authorization; associating a person's DNA with the person’s biometric rights, for the same motivational reason stated above in claim 1.
As to claim 14, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said sensor further embedded in said substrate and associated with said multiple antennas on chip for communication with said electronic device to identify biological characteristics of at least a person (described in Paragraphs 0038, 0041 and 0050-0051).
As to claim 15, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said electronic device further configured for at least one of analyzing biometric data with data collected analyzing biometric characteristics influential for identifying credit card fraud, downloading a mobile application associated with biometric credit card usage, enabling biometric authentication for online described in Paragraphs 0071-0072), communicating with said sensor (described in Paragraphs 0049-0052). 
As to claim 16, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said multiple antennas (antenna 64 shown in Figure 7) on chip (chip 58 shown in Figure 7) in communication with said electronic device to provide at least one of communicate with a database (described in Paragraphs 0049-0052); collect DNA samples (described in Paragraph 0040); match DNA samples (described in Paragraph 0041); authenticate devices (described in Paragraphs 0049-0052); enable device cryptography (described in Paragraphs 0049-0052); communicate with remote electronic devices (server 316, shown in Figure 19 and described in Paragraph 0074); enable network communications (shown in Figure 19 and described in Paragraph 0074); enable biometric authentication for online transactions (described in Paragraph 0074); enable biometric encryption key (described in Paragraphs 0046and 0049); provide cross internet communications (shown in Figures 19-20 and described in Paragraphs 0073-0075); and further having the disclosure of Antaki that discloses a sensor (fingerprint sensor 100) further configured with a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) to provide at least one of being incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said multiple antennas on chip in communication with said electronic device to provide at least one of detect trait; communicate with a database; communicate with a mobile application 
As to claim 17, the combination of Saito and Antaki as set forth above in claim 1, further Saito discloses wherein said electronic device further comprises a mobile device configured for mobile applications, including remote biometric input and for receiving biometric data via at least one of Internet communications; short range communication via radio frequency antennas (shown in Figures 19-20 and described in Paragraphs 0073-0075).
As to claim 18, the combination of Saito and Antaki as set forth above in claim 1, further having the disclosure of Antaki that discloses a substrate a substrate (substrates 110 and 202, shown in Figures 1-2 and described in Paragraphs 0021 and 0044-0048) further comprises a composite material (composite material 102, 202, shown in Figures 1-2 and described in Paragraphs 0044-0045), the composite material includes a conductive layer (conductors 104 and the second set of conductors 106, shown in Figures 1-2 and described Paragraphs 0044-0045) embedded in a flexible region (conductors 104 and the second set of conductors 106, shown in Figures 1-2 and described Paragraphs 0044-0045) for connecting a sensor to at least a pressure point shown in Figure 3 and described in Paragraph 0046), further comprises means for collecting biometric information for identifying that associated with the collected biometric information (described in Paragraphs 0021 and 0044-0048); furthermore  Antaki discloses that the figure-print sensor can incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said substrate further comprises a composite material, the composite material includes a conductive layer embedded in a flexible region for connecting said sensor to at least a pressure point, further comprises means for collecting biometric information for remotely identifying a credit card transaction information (described in Paragraph 0039) associated with the collected biometric information, for the same motivational reason stated above in claim 1.
As to claim 19, the combination of Saito and Antaki as set forth above in claim 18, further Saito discloses wherein said transaction information further comprises at least one of passport processing (smart card/electronic passport 302, shown in Figure 19 and described in Paragraphs 0027 and 00740075); an environment for personal identification (described in Paragraph 0031); passport information (described in Paragraphs 0027 and 0075); and mobile application software for remote biometric authentication (shown in Figures 19-20 and described in Paragraphs 0073-0075); furthermore  Antaki discloses that the figure-print sensor can incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the Saito and Antaki, in order to have wherein said transaction information further comprises at least one of online purchases; purchases; boarding pass; passport processing; driver's license; medical card; insurance card; employee identification; computer encryption key; code entry environment; an environment for personal identification; bank money bands application, credit card applications; accessing security key; verification environment, end-to-end processing; end-to-end receiving; computer login; passport information; credit card information; bank account information; electronic device access keys; mobile application software for remote biometric authentication; bank account biometric key; and account access points, for the same motivational reason stated above in claim 1.
As to claim 20, the combination of Saito and Antaki as set forth above in claim 1, Saito discloses wherein said electronic device further comprises at least one of a passport (smart card/electronic passport 302, shown in Figure 19 and described in Paragraphs 0027 and 00740075); a mobile biometric processor (shown in Figure 189 and described in Paragraphs 0073-0075); wireless device (shown in Figure 189 and described in Paragraphs 0073-0075); a digital biometric processing device (described in Paragraphs 0027, 0033-0034, 0049-0052 and 0073-0075); and Internet enable device (described in Paragraphs 0027, 0033-0034, 0049-0052 and 0073-0075); and further having the disclosure of Antaki that discloses the figure-print sensor can incorporated in a credit card processing platform (described in Paragraphs 0040-0042), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Saito and Antaki, in order to have wherein said electronic device further comprises at least one of a mobile device, a .

Response to Arguments
Applicant's arguments filed January 19, 2021, see Pages 8-9, with respect to amended claims 1-20 have been fully considered but they are not persuasive. At least for the following reason/s.
Applicant’s arguments are directed to the validity of the cited arts for failing to qualify as prior art/s for not meet the earliest filling date of the instant application’s priority to earlier filled applications. However, upon the review of the instant Application history examiner could not find clearly stablished priority that is accorded to the instant application. Applicant amended specification submitted August 21, 2011 includes a statement that claims priority benefits from Application Serial Number 13/328,383 filed December 16, 2011. However, the claimed priority was not granted, thus, the prior arts of record qualify to meet the filing date of the instant Application. Applicant may perfect the priority benefit sought by filling the appropriate petition to have the priority benefits granted. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U .S. Publication No. 2006/0273417 A1 of Ganapathi et al, discloses a sensor for a textured surface (e.g., a fingerprint) is provided. The sensor includes a flexible substrate and a flexible membrane supported above the substrate by one or more spacers. The sensor also includes multiple pressure sensor elements responsive to a separation between parts of the membrane and corresponding parts of the substrate. The membrane is conformable to the textured surface being sensed, so the variation in separation between substrate and membrane is representative of the textured surface being sensed. Such pressure sensors can be included in fingerprint authentication subsystems including associated integrated electronic circuitry (e.g., encryption, image processing, fingerprint matching, communication and/or location determination circuitry). Such subsystems can be included in various access control systems (e.g., smart cards and mobile electronics). Unpackaged IC chips can be included on the flexible substrate or can be disposed on a separate electronics substrate attached to the sensor.

U.S. Publication No. 2007/0052517 A1 of Bishop et al, discloses devices and biometric data to activate a transaction device is disclosed. A transaction request is formed at a non-traditional device, and communicated to a reader, wherein the non-traditional device may be configured with an RFID device. The RFID device is not operable until a biometric voice analysis has been executed to verify that the carrier of 

U .S. Publication No. 2007/0194909 A1 of Garfield et al, discloses an apparatus and method for sensing and detecting a number of physical, biological and chemical characteristics of a person, preferably in connection with the process of verifying the identity of the individual. The apparatus may be employed as part of the check-in procedures at airports, bus stations, train stations, cruise ships and other vessels, as well as other situations where identification verification may be required, e.g. banking transactions and the like.

U .S. Publication No. 2010/0073202 A1 of Mazed, discloses a portable Internet appliance is disclosed herein, that is capable of accessing any content, at any time, from any place and interacting with anything, wherein anything is comprising of one or more of the following: a processor module, a memory module, a sensor module, a radio module, a camera module, a battery module, a biosensor module, a biomarker and an algorithm.
 Cannon, discloses an electronic device, and in particular, to the input and output of data from the electronic device. The present invention also relates to an object that is identifiable by an electronic device having a touch screen. The object includes contact members that can engage or be positioned proximate to the touch screen. The contact members create contact points that are sensed or detected by the touch screen. The object is at least partly conductive and includes at least a first contact member and a second contact member spaced from the first contact member. The first and second contact members define the pattern of contact points. An output is generated and displayed by the touch screen when the object engages or is proximate to the touch screen and is identified.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/SISAY YACOB/						February 25, 2021           Primary Examiner, Art Unit 2685